Per Curiam.

Aside from other questions, there are some .undisputed facts, which fully support the conclusion of the learned court below. These may be briefly stated. There is no proof of any employment of the plaintiff by the defendant association, to render the services claimed for. There is a lack of evidence that they were rendered for the association by, even the suggestion of itself, or any of its officers. It also appears that the plaintiff represented /one of the associate corporations, in the association, and that the services rendered by him were as representative of that corporation, with a strong probability that he was compensated therefor by it. We think the court below was right.
Present: Scott, P. J., Beach and Fitzgerald, JJ.
Judgment affirmed, with costs.